Citation Nr: 0703182	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now under the jurisdiction of the Denver, 
Colorado RO.  In June 2006, a videoconference hearing was 
held before a Veterans Law Judge who is no longer employed by 
the Board.  A transcript of this hearing is of record.  In 
October 2006, the Board remanded the case for additional 
development; the remand, by the Veterans Law Judge who 
presided at the videoconference hearing, in part advised the 
veteran that the Judge was retiring and that the veteran 
would be asked whether he desired a hearing before another 
Veterans Law Judge who would then render a determination in 
his case.  On inquiry by the RO the veteran indicated that he 
did not wish to have another hearing.  The case has been 
reassigned to the undersigned.


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably establishes that 
the veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2003 and April 2005 letters, the appellant was 
advised of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
appellant that he should submit any medical evidence 
pertinent to his claims.  A March 2006 letter provided notice 
regarding ratings and effective dates of awards.  Although 
complete VCAA notice was not provided to the appellant prior 
to the initial adjudications in these matters, he has had 
ample opportunity to participate in the adjudicatory process 
and to supplement the record, and the claims were thereafter 
readjudicated.  See November 2006 supplemental statement of 
the case.  The veteran is not prejudiced by any earlier 
notice deficiency, including in timing.  
The veteran's service medical records (SMRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for audiological 
evaluation.  The appellant has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

II.  Factual Background

The veteran's military records show that he served in an 
artillery unit (and thus presumably had significant noise 
exposure in service).  No complaints, treatment or diagnosis 
of hearing loss or tinnitus were noted.  On service 
separation examination, the veteran voiced no complaints of 
hearing loss or tinnitus and clinical evaluation of the ears 
were normal.  Audiometry revealed that puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

On January 2003 Outpatient VA audiological consultation, the 
veteran denied tinnitus.  Audiometry revealed that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
50
55
75
LEFT
20
40
50
65
75

In a June 2004 letter from a private audiologist, it was 
noted that there was a January 1998 audiogram attached that 
showed the veteran had predominately high frequency loss 
binaurally.  There was no mention of tinnitus.

On April 2005 VA audiological evaluation, the veteran 
reported he had a hearing loss for at least 30 years as well 
as constant bilateral tinnitus.  Audiometry revealed that 
puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
75
85
LEFT
45
60
60
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear the left ear.  The diagnoses were 
moderate to severe mixed hearing loss bilaterally and 
bilateral constant tinnitus.  The audiologist reviewed the 
veteran's file and opined that in light of the fact that none 
of the disabilities were present during his military career, 
the hearing loss and tinnitus were not likely to be a result 
of his military service.  An ENT consult was recommended.

On June 2005 VA ENT consultation, the veteran reported a 
history of loud noise exposure in the military.  Audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
75
85
LEFT
45
60
60
85
85

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The diagnosis was mixed hearing loss.  
The consulting physician opined that the hearing loss was 
likely due to a combination of loud noise exposure in the 
military and ossicular chain fixation vs. otosclerosis.  
There was no mention of tinnitus.

In an August 2005 letter, a former fellow serviceman stated 
that he worked along side the veteran on active duty.  He 
described a particular episode of artillery noise blast 
trauma.  There was no medical attention at the time, but he 
recalled his ears were ringing for some time afterwards.

In an October 2005 letter, the veteran stated that he was not 
afforded a comprehensive hearing examination at separation 
from service, and that an ENT specialist advised him that 
sensory nerve damage to the ears does not totally manifest 
itself until many years later.  He claimed that because the 
only time he was exposed to loud noise was in service, his 
bilateral hearing loss and tinnitus were related to service.

At the June 2006 hearing, the veteran testified that he was 
advised by a specialist that hearing loss could become 
manifest 20 to 30 years after noise trauma.  He also 
testified that the tinnitus was constant, and that he first 
noticed it in service.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral hearing loss

It is not in dispute that the veteran has a bilateral hearing 
loss disability (by VA standards).  And, given the consistent 
reports of such and the veteran's military occupation, it may 
readily be conceded that he was subjected to noise trauma in 
service (albeit perhaps not to the extent alleged).  The 
remaining critical factor that must be met to establish 
service connection is whether there is a nexus between the 
current bilateral hearing loss and the noise exposure in 
service.  The etiology of a disability is primarily a medical 
question.  As there is conflicting medical evidence in this 
matter, the Board must make a determination as to which 
opinion is more probative.  While a VA audiologist opined 
that the veteran's bilateral hearing loss was unrelated to 
service, to include noise exposure therein, an ENT physician 
opined that the veteran's hearing loss was likely due, in 
part, to noise exposure in service.  The Board finds the ENT 
specialist's opinion more probative by virtue of his more 
extensive medical training.  Hence, the Board finds that 
competent (medical) evidence supports this claim, and that 
service connection for bilateral hearing loss is warranted.

Tinnitus

It is not in dispute that the veteran now has tinnitus as 
such was noted during the April 2005 VA examination.  Because 
he served in an artillery unit, it is also not in dispute 
that he likely was exposed to noise trauma in service.  What 
he must still show to establish service connection for his 
tinnitus is that the current disability is related to the 
presumed noise exposure. 

Significantly, the veteran's service medical records, 
including his separation examination report contain no 
mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted, is not warranted.  Regarding a nexus 
between the veteran's tinnitus and his active service, no 
medical professional has opined that any current tinnitus may 
be related to his service.  The only competent, medical, 
evidence that specifically addresses this matter (an 
audiologist's report of April 2005) is to the effect that the 
current tinnitus is unrelated to the veteran's service.  
There is no competent evidence to the contrary.

Significantly, a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought (here some 
37 years) is, of itself, a factor for consideration against a 
finding of service connection for such disability.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Although the veteran recently has alleged that his tinnitus 
was manifest in service, he previously denied tinnitus 
(notably on January 2003 VA audiology visit).   

Regardless, because the veteran is a layperson, his own 
belief that his tinnitus is related to noise trauma in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the only 
competent (medical) evidence in the matter of a nexus between 
the veteran's tinnitus and his service is against the 
existence of such relationship, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


